UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: NOMURA CREDIT LONG/SHORT FUND, INC. Address of Principal Business Office: Worldwide Plaza 309 West 49th Street New York, NY 10019 Telephone Number: (800) 833-0018 Name and address of agent for service of process: The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [_] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and the State of New York on the 23rd day of December, 2014. NOMURA CREDIT LONG/SHORT FUND, INC. Attest: /s/ Amy J. Marose By: /s/ Maria R. Premole Name: Amy J. Marose Name: Maria R. Premole Title: Treasurer (Principal Financial Officer) Title: Vice President
